 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTHONY BUSO, individually                            Case No.: 18cv1328-WQH-BGS
     and on behalf of all others
12
     similarly situated,                                   ORDER
13                                        Plaintiff,
14   v.
15
     VIGO IMPORTING CO., a
16   Florida corporation; and DOES 1
     through 10, inclusive,
17
                                       Defendants.
18
19   HAYES, Judge:
20             The matter before the Court is the Motion to Dismiss pursuant to Federal Rules of
21   Civil Procedure 12(b)(6) and 9(b) filed by Defendant Vigo Importing Co. (ECF No. 12).
22        I.      PROCEDURAL BACKGROUND
23             On June 19, 2018, Plaintiff Anthony Buso (Buso) initiated this action on behalf of
24   himself and others similarly situated by filing the Class Action Complaint against
25   Defendant Vigo Importing Co. (Vigo). (ECF No. 1). Buso brings a cause of action for
26   violation of the California Consumer Legal Remedies Act (CLRA). Cal. Civ. Code §§
27   1770(a)(5), (a)(9). Buso alleges violations of the California Fair Packaging and Labeling
28   Act (CFPLA). Cal. Bus. & Prof. Code §§ 12606.2(b)–(c). Buso alleges that Vigo’s

                                                       1
                                                                                 18cv1328-WQH-BGS
 1   product, Alessi Autentico Premium Risotto with Porcini Mushrooms (the Risotto mix), is
 2   sold in packaging with over 70 percent empty space, known as slack fill. (ECF No. 1 at 2–
 3   3). Buso alleges that the slack fill violates California’s consumer protection, labeling, and
 4   unfair competition laws. Id. at 3, 12. Buso seeks class certification, declaratory relief,
 5   injunctive relief, restitution and other equitable relief, compensatory and punitive damages,
 6   prejudgment interest, and attorneys’ fees and costs. Id. at 13.
 7               On July 17, 2018, Vigo filed a Motion to Dimiss pursuant to Federal Rules of Civil
 8   Procedure 12(b)(6) and 9(b). (ECF No. 12). Vigo asserts that the Complaint fails to allege
 9   facts showing that a reasonable consumer would be deceived by the packaging of the
10   Risotto mix, or that the packaging of the Risotto mix contains nonfunctional slack fill. On
11   August 6, 2018, Buso filed a response in opposition to the Motion (ECF No. 20),
12   accompanied by a request for judicial notice (ECF Nos. 20-1). Buso asserts that sufficient
13   facts were alleged in the Complaint to show that the packaging and slack fill of the Risotto
14   mix may lead reasonable consumers to believe that the packages contain more product than
15   is actually sold in the package. On August 13, 2018, Vigo filed a reply (ECF No. 21),
16   accompanied by the Declaration of Robert J. Guite (ECF No. 21-1) and supporting
17   exhibits.1
18         II.      ALLEGATIONS OF THE COMPLAINT
19               Buso “charges Defendant with unlawfully and unfairly packaging its Alessi
20   Autentico Premium Risotto products in opaque containers that contain more than 70%
21   empty space.” ECF No. 1 ¶ 1; see also ¶¶ 16–17 (“Defendant’s . . . Risotto products are,
22   and at all relevant times were, sold in non-transparent containers. . . . More than 70% of
23   the interior of the . . . containers . . . is comprised of empty space, or nonfunctional slack
24   fill.”). Buso alleges he “purchased Defendant’s Alessi Autentico Premium Risotto with
25   Porcini Mushrooms product in September 2017 in San Diego, California. . . . for the dual
26
27
28   1
         The Court does not consider the declaration or exhibits attached to the Reply.

                                                           2
                                                                                          18cv1328-WQH-BGS
 1   purpose of enjoying its contents and determining whether the container was lawfully
 2   filled.” Id. ¶ 3. Buso alleges he “was surprised when he opened the product that the
 3   container had more than 70% empty space, or slack-fill.” Id.
 4         The Complaint lists provisions of the CFPLA, including a list of permitted purposes
 5   for slack fill. Id. ¶¶ 13–14. Buso alleges, “None of the above safe-harbor provisions
 6   applies to the Alessi Autentico Premium Risotto products. Defendant intentionally
 7   incorporated non-functional slackfill in its packaging of the Alessi Autentico Premium
 8   Risotto products. As such, the packaging is per se illegal, and reliance upon the packaging
 9   by absent class members is presumed.” Id. ¶ 15.
10         Buso includes the following photographs:
11
12
13
14
15
16
17
18
19
     Id. ¶ 17. Buso alleges that “[t]he containers (1) do not allow consumers to fully view its
20
     contents; and (2) contain[] nonfunctional slack fill. As such, the packaging is per se illegal.”
21
     Id. ¶ 18. Buso alleges, “Defendant is selling and will continue to sell the Alessi Autentico
22
     Premium Risotto products using these illegal slack-filled containers,” and that
23
     “Defendant’s packaging and advertising of the Alessi Autentico Premium Risotto products
24
     violate the CFPLA.” Id. ¶¶ 19–20. Buso alleges that “[t]here is no practical reason for the
25
     non-functional slack-fill used to package the Alessi Autentico Premium Risotto products.”
26
     Id. ¶ 23. Buso alleges, “As a result of Defendant’s illegal packaging, thousands of
27
28

                                                    3
                                                                                   18cv1328-WQH-BGS
 1   consumers purchased the Products and have been damaged by Defendant’s illegal
 2   conduct.” Id. ¶ 24.
 3         Buso brings this action as a class action pursuant to Federal Rule of Civil Procedure
 4   23(b) on behalf of himself, and on behalf of the class defined as “All California residents
 5   who made retail purchases of Defendant’s Alessi Autentico Premium Risotto products with
 6   non-functional slack-fill, as defined by California Business & Professions Code § 12606.2,
 7   during the applicable limitations period up to and including final judgment in this action.”
 8   Id. ¶¶ 25, 40.
 9         Buso alleges, “Plaintiff and the Class suffered injuries caused by Defendant because
10   the Alessi Autentico Premium Risotto product did not have the qualities as promised and
11   were unlawfully packaged.” Id. ¶ 48. Buso alleges “Defendant violated California law
12   because the Alessi Autentico Premium Risotto products are packaged in containers made,
13   formed or filled to contain nonfunctional slack-fill.” Id. ¶ 44. Buso alleges that Vigo’s
14   conduct “violated and continues to violate” the CLRA at Cal. Civ. Code §§ 1770(a)(5), (9).
15   Id. ¶¶ 45–46. Buso alleges compliance with the CLRA notice letter requirements at Cal.
16   Civ. Code § 1782(a), and provides a copy of the related letter. Id. ¶ 49; Ex. 1 to Compl.,
17   ECF 1-2.
18      III.    LEGAL STANDARDS
19         Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a
20   claim upon which relief can be granted.” In order to state a claim for relief, a pleading
21   “must contain . . . a short and plain statement of the claim showing that the pleader is
22   entitled to relief.” Fed. R. Civ. P. 8(a)(2). Dismissal under Rule 12(b)(6) “is proper only
23   where there is no cognizable legal theory or an absence of sufficient facts alleged to support
24   a cognizable legal theory.” Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035,
25   1041 (9th Cir. 2010) (quotation omitted).
26         Stating a claim for relief “requires more than labels and conclusions, and a formulaic
27   recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly,
28   550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). When considering a motion to

                                                   4
                                                                                  18cv1328-WQH-BGS
 1   dismiss, a court must accept as true all “well-pleaded factual allegations.” Ashcroft v.
 2   Iqbal, 556 U.S. 662, 679 (2009). “Determining whether a complaint states plausible claim
 3   for relief is ‘a context-specific task that requires the reviewing court to draw on its judicial
 4   experience and common sense.’” Ebner v. Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016)
 5   (quoting Iqbal, 556 U.S. at 679).
 6          “In sum, for a complaint to survive a motion to dismiss, the non-conclusory factual
 7   content, and reasonable inferences from that content, must be plausibly suggestive of a
 8   claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th
 9   Cir. 2009) (quotations omitted). If both parties advance plausible alternative explanations,
10   then the “plaintiff’s complaint survives a motion to dismiss under Rule 12(b)(6),” because
11   “[t]he standard at this stage of the litigation is not that plaintiff’s explanation must be true
12   or even probable. Starr v. Baca, 652 F.3d 1202, 1216–17 (9th Cir. 2011) (“Plaintiff’s
13   complaint may be dismissed only when defendant’s plausible alternative explanation is so
14   convincing that plaintiff’s explanation is im plausible.”).
15      IV.    DISCUSSION
16             A. Reasonable Consumer Standard
17          Vigo contends that no reasonable consumer would be misled by the packaging of
18   the Risotto mix. (ECF No. 12-1 at 11). Vigo asserts that the packaging accurately states
19   the weight of the product and the instructions to prepare the product for consumption. Vigo
20   contends that reasonable consumers do not expect to open the packaging and begin to eat
21   the product immediately. Vigo asserts that the size of the packaging bears little relationship
22   to the quantity of prepared product. Vigo contends that the reasonable consumer is on
23   notice of any empty space in the Risotto product package. Vigo asserts that the bag is
24   flexible, the contents are readily felt, and the fill level is readily perceptible.
25          Buso contends that the reasonable customer is not required to be particularly wary,
26   vigilant, suspicious, or experienced at inspecting or judging products. (ECF No. 20 at 17–
27   18). Buso contends that the expectations of the reasonable consumer are typically not
28   decided at the motion to dismiss stage. Buso contends that the claim survives if the Risotto

                                                     5
                                                                                     18cv1328-WQH-BGS
 1   packaging may mislead consumers. Buso asserts that the size of the packaging creates an
 2   inaccurate impression of the quantity of product the consumer is purchasing. Buso asserts
 3   that slack fill cases are actionable under California law. Buso contends that accurate
 4   labeling cannot overcome misleading packaging for purposes of CLRA liability.
 5         The CLRA prohibits “unfair methods of competition and unfair or deceptive acts or
 6   practices.” Cal. Civ. Code § 1770. The CLRA specifically prohibits “[r]epresenting that
 7   goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits,
 8   or quantities that they do not have,” and “[a]dvertising goods or services with intent not to
 9   sell them as advertised.” Cal. Civ. Code § 1770(a)(5), (9). Under the California consumer
10   protection statutes, the design, packaging, or labeling of a product is deceptive or
11   misleading if a reasonable consumer would likely be deceived. Ebner, 838 F.3d at 965–
12   67 (citing Williams v. Gerber Products Co., 552 F.3d 934, 938 (9th Cir. 2008)). The
13   possibility a few consumer might conceivably misunderstand when viewing the product in
14   an unreasonable manner is insufficient. Id. at 965. The complaint must demonstrate “a
15   probability ‘that a significant portion of the general consuming public or of targeted
16   consumers, acting reasonably in the circumstances, could be misled.’” Id. (quoting Lavie
17   v. Procter & Gamble Co., 129 Cal. Rptr.2d 486, 495 (2003)).
18         “California courts have recognized that whether a business practice is deceptive will
19   usually be a question of fact not appropriate for decision on demurrer.” Williams, 552 F.3d
20   at 939; accord Linear Tech. Corp. v. Applied Materials, Inc., 61 Cal. Rptr. 3d 221, 236 (Ct.
21   App. 2007). Dismissal is appropriate, however, if the complaint does not plausibly allege
22   that a reasonable consumer could be misled or deceived by a product’s design, packaging,
23   or labeling. Ebner, 838 F.3d at 965, 967; see also Forouzesh v. Starbucks Corp., No.
24   CV16-3830PA(AGRx), 2016 WL 4443203, at *3 (concluding that “[i]f children have
25   figured out that including ice in a cold beverage decreases the amount of liquid they will
26   receive,” a reasonable customer is not “deceived into believing that Defendant’s Cold
27   Drinks contain 12 ounces of beverage excluding ice for a ‘Tall,’” or the number of ounces
28   corresponding to the other sizes).

                                                   6
                                                                                 18cv1328-WQH-BGS
 1         In Williams, the court declined to dismiss claims alleging that the packaging of
 2   Gerber’s Fruit Juice Snacks was deceptive. 552 F.3d at 936. In addition to the product
 3   name “Fruit Juice Snacks,” the packaging featured pictures of fruits, stated the snacks
 4   contained “fruit juice and other natural ingredients,” and stated the snacks were
 5   “specifically designed to help toddlers grow up strong and healthy.” Id. at 936, 939. The
 6   court concluded that an ingredient list accurately identifying the snack’s main ingredients
 7   as sugar and corn syrup did not overcome the deception created by the packaging, which
 8   led consumers to believe the snacks were made from natural ingredients like the pictured
 9   fruit. Id.; see also Reid v. Johnson & Johnson, 780 F.3d 952, 959 (9th Cir. 2015) (“[I]t is
10   far from clear that typical consumers understand that a product containing partially
11   hydrogenated vegetable oil necessarily has trans fat, so even if an ingredient list has a
12   curative effect in some cases . . . . Reid’s allegations of misrepresentations are plausible
13   enough to survive a motion to dismiss.”); contra Stiles v. Trader Joe’s Co., No. CV 16-
14   04318TJH(KSx), 2017 WL 3084267, at *4–5 (C.D. Cal. Apr. 4, 2017) (concluding oatmeal
15   package’s “maple” labeling would not lead reasonable consumers to believe the product
16   contained maple syrup and maple sugar, notwithdstanding the illustration of the oatmeal
17   covered in a brown substance; unlike Williams, brown substance was not readily
18   identifiable, and the ambiguity would lead the consumer to the accurate ingredients list).
19         In Ebner, the plaintiffs claimed that reasonable consumers were deceived by the
20   omission of label disclosures, and the oversized packaging, of a tube of lip product. 838
21   F.3d at 965. The Court of Appeals explained that for purposes of the reasonable consumer
22   test, “Williams stands for the proposition that if the defendant commits an act of deception,
23   the presence of fine print revealing the truth is insufficient to dispel that deception.” Id. at
24   966. The Ebner court concluded that reasonable consumers would not need supplemental
25   label disclosures to avoid being deceived “as to the amount of lip product in a tube.” Id. at
26   965. The tube label accurately disclosed the correct weight of the product, meaning that
27   “there is no deceptive act to be dispelled.” Id. at 966. The tube featured a “stop device
28   preventing [some] product from advancing up the tube,” but the stop device was a market

                                                    7
                                                                                   18cv1328-WQH-BGS
 1   standard. Id. The product left in the tube was also visible to the consumer; the court
 2   concluded that “[a] rational consumer would not simply assume that the tube contains no
 3   further product when he or she can plainly see the surface of the [product].” Id.
 4         The court applied the same reasoning to the claim that “the tube’s screw mechanism,
 5   the 5.35 gram metallic bottom, and the oversized tube and cardboard packaging all
 6   contribute to the misleading impression of a larger quantity of lip product than is actually
 7   included.” Id. at 967. The court concluded additional weight from the metallic bottom
 8   was not misleading, due to the accurate net weight label and the commonality of “elaborate
 9   packaging” practices in the market. Id. (“[N]o reasonable consumer expects the weight or
10   overall size of the packaging to reflect directly the quantity of product contained therein.”).
11         In this case, as in Ebner, “there is no deceptive act to be dispelled.” Id. at 966. The
12   net weight on the label is accurately stated. Cases assessing claims of consumer deception
13   for nonpliable packaging through which a consumer cannot evaluate the amount of product,
14   and the amount of slack fill, are not persuasive. See, e.g., Escobar v. Just Born Inc., No.
15   CV17-01826BRO(PJWx), 2017 WL 5125740, at *7 (C.D. Cal. June 12, 2017) (candy sold
16   in opaque boxes); Daniel v. Tootsie Roll Indus., LLC, No. 17 Civ. 7541(NRB), 2018 WL
17   3650015, at *11–14 (S.D.N.Y. Aug. 1, 2018) (same); Bratton v. Hershey Co., No. 2:16-
18   CV-4322-C-NKL, 2017 WL 2126864, at *1 (W.D. Mo. May 16, 2017) (same); Izquierdo
19   v. Mondelez Int’l, Inc., No. 16-cv-04697(CM), 2016 WL 6459832, at *7 (S.D.N.Y. Oct.
20   26, 2016) (same); Samet v. Procter & Gamble Co., No. 5:12-cv-01891PSG, 2013 WL
21   3124647, at *9 (N.D. Cal. June 18, 2013) (potato chips sold in an air-filled bag); Hendricks
22   v. Starkist Co., 30 F. Supp. 3d 917, 931 (N.D. Cal. 2014) (tuna sold in a can); In re
23   McCormick & Co., Inc., Pepper Prods. Mktg. & Sales Practice Litig., 215 F. Supp. 3d 51,
24   62 (D.D.C. 2016) (pepper sold in a tin); Jackie Arcala, et al. v. Golden Grain Co., et al.,
25
26
27
28

                                                    8
                                                                                   18cv1328-WQH-BGS
 1   Case No. CGC–16-555084, slip op. (Cal. Super. Ct. Apr. 5, 2017) (grain-based products
 2   sold in boxes).2
 3          In this case, the package is pliable. The consumer can see and feel the package and
 4   perceive the amount of product in the package before purchasing the Risotto mix. A
 5   reasonable consumer consumer feels the amount of product in the package when picking
 6   it up off the shelf and could not plausibly be misled by the packaging of the Risotto mix.
 7   Buso’s allegations are insufficient to state a CLRA claim. 3
 8              B. Nonfunctional Slack Fill
 9          Vigo contends that Buso makes no specific factual allegations that the Risotto mix
10   has nonfunctional slack fill. (ECF No. 12-1 at 14). Vigo contends that the Risotto mix
11   falls within several permitted categories for slack fill under Cal. Bus. & Prof. Code §
12   12606.2(c). Vigo contends the slack fill protects the contents of the packaging during
13   manufacturing, transportation, and distribution as permitted by § 12606.2(c)(1). Vigo
14   contends the slack fill is required for the machinery used to seal the Risotto mix as
15   permitted by § 12606.2(c)(2). Vigo contends the slack fill is due to the product settling
16   during transportation as permitted by § 12606.2(c)(3). Vigo contends the slack fill allows
17   the package to perform the specific function of preventing spills when the customer opens
18   the Risotto mix, as permitted by § 12606.2(c)(4). Vigo contends the manufacturing process
19   requires the slack fill because current equipment cannot accommodate changes to the size
20   of the slack fill or packaging, as permitted by § 12606.2(c)(6). Vigo asserts that the
21
22
23
     2
       Plaintiff requests the Court take judicial notice of the case Jackie Arcala, et al. v. Golden Grain Co., et
24   al., Case No. CGC–16-555084, slip op. (Cal. Super. Ct. Apr. 5, 2017). The Court grants Plaintiff’s request
25   for judicial notice. See U.S. ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244,
     248 (9th Cir. 1992) (permitting judicial notice of “proceedings in other courts, both within and without
26   the federal judicial system, if those proceedings have a direct relation to matters at issue”) (citation and
     internal quotations omitted).
27
     3
       The Complaint does not satisfy the pleading requirements of Rule 8. The Court does not address whether
28   the Complaint also fails to satisfy the pleading requirements of Rule 9(b).

                                                          9
                                                                                              18cv1328-WQH-BGS
 1   packaging is soft, and consumers can evaluate the fill level of the product by seeing and
 2   touching the packaging.
 3         Buso contends that legal precedent instructs the Court to deny the motion to dismiss,
 4   regardless of Vigo’s assertion of § 12606.2(c) safe harbors—the list of permissible reasons
 5   for slack fill. (ECF No. 20 at 13). Buso contends that the safe harbors do not justify the
 6   alleged slack fill level in excess of 70 percent.
 7         At all times relevant to this action, Cal. Bus. & Prof. Code § 12606.2(c) stated,
 8         A container that does not allow the consumer to fully view its contents shall
           be considered to be filled as to be misleading if it contains nonfunctional slack
 9
           fill. Slack fill is the difference between the actual capacity of a container and
10         the volume of product contained therein. Nonfunctional slack fill is the empty
           space in a package that is filled to substantially less than its capacity for
11
           reasons other than any one or more of the following:
12                 (1) Protection of the contents of the package.
                   (2) The requirements of the machines used for enclosing the contents
13
                       in the package.
14                 (3) Unavoidable product settling during shipping and handling.
                   (4) The need for the package to perform a specific function, such as
15
                       where packaging plays a role in the preparation or consumption of
16                     a food, if that function is inherent to the nature of the food and is
                       clearly communicated to consumers.
17
                   (5) The fact that the product consists of a food packaged in a reusable
18                     container where the container is part of the presentation of the food
                       and has value that is both significant in proportion to the value of
19
                       the product and independent of its function to hold the food, such
20                     as a gift product consisting of a food or foods combined with a
                       container that is intended for further use after the food is consumed
21
                       or durable commemorative or promotional packages.
22                 (6) Inability to increase the level of fill or to further reduce the size of
                       the package, such as where some minimum package size is
23
                       necessary to accommodate required food labeling exclusive of any
24                     vignettes or other nonmandatory designs or label information,
                       discourage pilfering, facilitate handling, or accommodate tamper-
25
                       resistant devices.
26
     In this case, the soft packaging of the Risotto mix allows consumers to perceive the amount
27
     of product the package contains, even if the package is opaque. The consumer is able to
28

                                                    10
                                                                                    18cv1328-WQH-BGS
 1   assess the amount of product before purchasing the Risotto mix. The Complaint does not
 2   adequately allege that the packaging of the Risotto mix is “[a] container that does not allow
 3   the consumer to fully view its contents” within the meaning of Cal. Bus. & Prof. Code §
 4   12606.2(c).
 5         Even if the ability to “fully view” a container’s contents is interepreted to require a
 6   transparent container, the Complaint does not adequately allege that the slack fill is
 7   nonfunctional. The Complaint states that “Defendant intentionally incorporated non-
 8   functional slackfill in its packaging of the Alessi Autentico Premium Risotto products,”
 9   and that “[t]here is no practical reason for the non-functional slack-fill used to package the
10   Alessi Autentico Premium Risotto products.” (ECF No. 1 at 6, 8). The Complaint refers
11   to the empty space as nonfunctional slack fill multiple times. Id. at 6–8, 10, 12. The
12   Complaint lists the statutory provisions at Cal. Bus. & Prof. Code § 12606.2(c) and states,
13   “None of the above safe-harbor provisions applies to the Alessi Autentico Premium Risotto
14   products.” Id. at 6. The Complaint does not allege facts to support the conclusion that the
15   slack fill is nonfunctional, or facts to show that the safe harbors do not apply. The
16   allegations are insufficient to state a claim. See Martinez-Leander v. Wellnx Life Scis.,
17   Inc., No. CV16-08220SJO(EX), 2017 WL 2616918, at *7 (C.D. Cal. Mar. 6, 2017)
18   (“[A]fter reciting the language of the statute and its fifteen exceptions, Plaintiff concludes
19   that the Defendants did not meet any of these exceptions, and ‘lacked any lawful
20   justification’ for the empty space. These allegations, conclusory and bereft of factual
21   support, are insufficient to state a claim.”) (citation omitted); see also Bush v. Mondelez
22   Int’l, Inc., No. 16-cv-02460-RS, 2016 WL 5886886, at *2, (N.D. Cal. Oct. 7, 2016) (“After
23   reciting the six circumstances in which slack-fill is functional and not misleading, under
24   21 C.F.R. § 100.100(a)(1)-(6), Bush alleges tersely that ‘none of these circumstances apply
25   here.’ His allegations are insufficient to support a claim of unlawful packaging.”) (citation
26   omitted).
27
28

                                                   11
                                                                                  18cv1328-WQH-BGS
 1           Buso fails to adequately allege nonfunctional slack fill in violation of the CFPLA
 2   under Cal. Bus. & Prof. Code § 12606.2. The allegations of nonfunctional slack fill are
 3   inadequate to support Buso’s CLRA claim.
 4      V.      CONCLUSION
 5           IT IS HEREBY ORDERED that the motion to dismiss (ECF No. 12) is GRANTED.
 6   Any motions to file an amended complaint must be filed within thirty (30) days of the date
 7   of this order in accordance with Local Rule 7.1.
 8   Dated: November 28, 2018
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 12
                                                                               18cv1328-WQH-BGS
